DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 10/6/2021 is acknowledged. Claim 1 has been amended. 

Response to Arguments
The amendment of claim 1 has resolved the indefinite issue of claim 1.  The 112(b) rejection of claims 1-11 have been withdrawn.
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant contends the amendment of claim 1 has overcome the previous rejection.  The Applicant argues that the air gap spacer 240 of Cheng is formed between the source/drain contacts 203 and the gate stack 210, not 202 and the gate stack 210. The Examiner respectfully disagrees.
The term “sides” used in the claim language is a very broad term.  It can be a sidewall, a surface, or it can be a region to the left/right of an object.  In the rejection, the latter interpretation has been adopted.  So, as we can see in Fig. 2A of Cheng, the top portion of the left S/D region 202 is to the left side of the air gap spacer 240.  Similarly, the top portion of the right S/D region 202 is to the right side of the air gap spacers 240.  So the claim limitation is met. 
Next, the Applicant contents that the reference Cheng does not teach that the covering layers (metal silicide) recited in the claim.  The Applicant argues that Cheng does not specify where the metal silicide is disposed in the S/D contacts 203.  The Examiner respectfully disagrees.
The purpose of the metal silicide is to reduce the contact resistance of the contacts 203.  This metal silicide is formed at the interface of the contacts 203 and the S/D regions 202. More explicitly, [0090] and [0091] of Cheng describes depositing a metallic film into the contact trenches of 203 and performing an anneal step to form the metal silicide layer ([0090] of Cheng).  After this, a conductive material is deposited into the contact trenches to form the contact plugs 203 (see [0091] of Cheng).  So the metal silicide film must be formed between the contacts 203 (or contact plugs 203) and the S/D region 202.  This interface is at the top of the S/D regions 202, as can be seen in Fig. 2A of Cheng.
The amendment has not overcome the prior art, and the rejections are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2017/0141207 A1).
Regarding claim 1, Cheng teaches a semiconductor device (device in Fig. 2A-2B of Cheng), comprising: 
a substrate (201); 
a gate structure (210) positioned over the substrate; 
two source/drain regions (202) positioned adjacent to two sides of the gate structure; 
two porous spacers (air gap spacers 240; the term “porous” implies that the spacer contains at least an air bubble, which the air gap in the spacer 240 satisfies) positioned between the source/drain regions and the gate structure, wherein top portions (tapered top portions of the S/D regions 202 that are in contact with S/D contacts 203) of the source/drain regions are respectively correspondingly disposed adjacent to sides of the two porous spacers (the tapered top portions as defined above are close to the left/right sides of the air gap spacers 240, as shown in Fig. 2A); 
metal silicide film between the S/D contacts 203 and the S/D regions 202 as described in [0090] of Cheng) positioned on the two source/drain regions (202); and 
a plurality of contacts (S/D contacts 203) positioned on the plurality of covering layers (metal silicide film defined above), wherein top surfaces of the plurality of covering layers are at a vertical level (the level of the interface between the S/D contacts 203 and the S/D regions 202) between a vertical level of top surfaces (the level of the top of air gap 240) of the two porous spacers and a vertical level (as shown in Fig. 2A of Cheng, the bottom surface of the gate 210 is at the top surface of substrate 201) of a bottom surface of the gate structure (as defined above, the level of the silicide layer is between the top of air gap spacer 240 and top surface of substrate 201), and wherein the plurality of covering layers have a lower resistance compared to the plurality of source/drain regions (metal silicide layer has lower resistance than semiconductor S/D regions by design);
wherein a porosity of the two porous spacers is between about 25% and about 100% (as shown in Fig. 2A, the air gap takes up more than 25% volume and less than 100% volume). 
Regarding claim 3, Cheng teaches all the limitations of the semiconductor device of claim 1, and further comprising two bottom etch stop layers (dielectric layer 233) positioned under the two porous spacers.  
Regarding claim 4, Cheng teaches all the limitations of the semiconductor device of claim 1, and further comprising a fin (nanosheet stack 234 in Fig. 2A-B of Cheng) positioned between the gate structure and the substrate.  
Regarding claim 5, Cheng teaches all the limitations of the semiconductor device of claim 4, and also teaches wherein the fin comprises a protruding portion (portion of the stack 234 that is overlapped with the gate 210) and two recessed portions (portions of the stack 234 that is under the source/drain regions 202) positioned adjacent to two sides of the protruding portion (as seen in Fig. 2A of Cheng), wherein a top surface of the protruding portion is at a vertical level higher than a vertical level of top surfaces of the recessed portions (as seen in Fig. 2A of Cheng the portions of the stack 234 corresponding to the S/D regions 202 are removed, thus, it must have top surface lower than the top surface of the middle portion of the stack 234 that remains behind), the gate structure is positioned on the protruding portion (as seen in Fig. 2A of Cheng), and the two source/drain regions are positioned on the recessed portions (as seen in Fig. 2A of Cheng).  
Regarding claim 8, Cheng in view of Guillorn teaches all the limitations of the semiconductor device of claim 1, and also teaches wherein the plurality of covering layers are formed of metal silicide (as taught in claim 1 above).
Regarding claim 9, Cheng in view of Guillorn teaches all the limitations of the semiconductor device of claim 8, and also teaches wherein the gate structure comprises a gate insulating layer (as described in [0082] of Cheng and shown in Fig. 12, the gate 210 is a high-k metal gate, which includes a high-k gate dielectric material) positioned on the protruding portion, a gate conductive layer (workfunction metals of the metal gate 210 as described in [0082] of Cheng) positioned on the gate insulating layer, and the gate filler layer (metal gate conductor materials of the metal gate 210 as described in [0082] of Cheng) positioned on the gate conductive layer.  
Regarding claim 10, Cheng teaches all the limitations of the semiconductor device of claim 9, and further comprising a plurality of contacts (203 in Fig. 2A of Cheng) positioned on the plurality of covering layers, wherein the plurality of contacts are formed of tungsten (as stated in [0091] of Cheng), copper, cobalt, ruthenium, or molybdenum.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, as applied to claim 1 above, and further in view of Cheng et al. (US 2018/0233557 A1) (hereinafter referred to as Cheng2018) and Shamiryan et al. (US 2014/0273463 A1) (hereinafter referred to as Shamiryan).
Regarding claim 2, Cheng teaches all the limitations of the semiconductor device of claim 1, but does not teach that the device further comprising a porous capping layer positioned on the gate structure and between the two porous spacers, wherein a porosity of the porous capping layer is between about 25% and about 100%.  
Cheng2018 teaches a semiconductor device (Fig. 14 of Cheng2018).  The gate structure (210) is covered and protected by a gate capping layer (220) formed by a porous dielectrics (as described in [0052] of Cheng2018.  Other materials are possible but porous dielectrics are preferred due to its low dielectric constant which reduces capacitive couplings between electrical contacts).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a porous capping layer (220 of Cheng2018) positioned on the gate structure (210 of Cheng2018/Cheng) in order to reduce capacitive couplings between electrical contacts such as gate contacts and S/D contacts.
But Cheng in view of Cheng2018 does not teach wherein a porosity of the porous capping layer is between about 25% and about 100%.
Shamiryan teaches that porous dielectric material used in integrated circuits typically have porosity of up to about 8 to 50 volume % (see [0003] of Shamiryan).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the porosity of the porous capping layer to be between about 25% and about 100%.  This is a known range of known material that is typically used in the art.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, as applied to claim 4 above, and further in view of Guillorn et al. (US 2018/0254329 A1) (hereinafter referred to as Guillorn).
Regarding claim 6, Cheng teaches all the limitations of the semiconductor device of claim 4, but does not teach the device further comprising a first stop layer positioned between the fin and the substrate.  
Guillorn teaches a nanosheet device (see Fig. 8 of Guillorn) that is formed on a SOI substrate (10-12 of Guillorn).  The substrate includes a buried insulator (12 in Fig. 8) between the carrier substrate and under the fin (stack of layers 16-18); this buried insulator layer has thickness ranging from 10 nm to 100 nm (see [0062] of Guillorn).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made Cheng’s device on a SOI substrate, as disclosed by Guillorn, in order to reduce parasitic capacitance in a device.
Regarding claim 7, Cheng in view of Guillorn teaches all the limitations of the semiconductor device of claim 6, and also teaches wherein the first stop layer has a thickness between about 1 nm and about 50 nm (the range of thickness of the buried oxide layer in Guillorn is from 10nm to 100nm, which overlaps with the claimed range of 1 nm to 50nm.  It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, as applied to claim 10 above, and further in view of Ching et al. (US 2016/0365426 A1).
Regarding claim 11, Cheng teaches all the limitations of the semiconductor device of claim 10, but does not teach the device further comprising a plurality of contact liners positioned between the plurality of contacts and the plurality of covering layers, wherein the plurality of contact liners are formed of metal nitride.
Ching teaches a semiconductor device (see Fig. 8A-B of Ching). The device comprises a plurality of metal nitride contact liners (metal nitride layer of the contact plug 70, as described in [0039] of Ching), metal silicide layer (as stated in the last sentence of [0039] of Ching), and metal fill layer such as tungsten (see [0039] of Ching).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the contact liner as according to Ching in order to prevent metal atoms of the contact diffusing into the surrounding material such as the ILD. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Ching et al. (US 2016/0365426 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Tuan A Hoang/Examiner, Art Unit 2822